Name: Council Regulation (EEC) No 757/87 of 16 March 1987 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the People' s Democratic Republic of Algeria concerning the import into the Community of preserved fruit salads originating in Algeria (1987)
 Type: Regulation
 Subject Matter: European construction;  foodstuff;  trade
 Date Published: nan

 19 . 3 . 87 Official Journal of the European Communities No L 77/3 COUNCIL REGULATION (EEC) No 757/87 of 16 March 1987 on the conclusion of the Agreement in the form of an Exchange' of Letters between the European Economic Community and the People's Democratic Republic of Algeria concerning the import into the Community of preserved fruit salads originating in Algeria (1987) People s Democratic Republic of Algeria concerning the import into the Community of preserved fruit salads originating in Algeria (1987) is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Com ­ mission, Whereas the Cooperation Agreement between the Euro ­ pean Economic Community and the People's Democratic Republic of Algeria (') was signed on 26 April 1976 and entered into force on 1 November 1978 ; Whereas the Agreement in the form of an Exchange of Letters between the European Economic Community and the People's Democratic Republic of Algeria concerning the import into the Community of preserved fruit salads originating in Algeria (1987) should be approved, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and the Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1987. For the Council The President L. TINDEMANS (') OJ No L 263, 27 . 9 . 1978 , p. 2.